
	
		I
		112th CONGRESS
		1st Session
		H. R. 863
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2011
			Mr. Pierluisi (for
			 himself and Mr. Diaz-Balart)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend title II of the Elementary and Secondary
		  Education Act of 1965 to authorize State educational agencies and local
		  educational agencies to carry out teacher exchanges.
	
	
		1.Short titleThis Act may be cited as the
			 Teacher Exchange Act of 2011.
		2.Teacher
			 exchanges
			(a)State use of
			 fundsSection 2113(c) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6613(c)) is amended
			 by adding at the end the following:
				
					(19)Carrying out a
				teacher exchange under which the State educational agency—
						(A)sends highly qualified teachers with at
				least 3 years of teaching experience to another State educational agency
				located in a different geographic region for a school year (in this paragraph
				referred to as the receiving State educational agency), provided
				that—
							(i)1
				of the State educational agencies involved serves a high-need local educational
				agency; or
							(ii)the State educational agencies involved
				will be exchanging teachers in science, math, English as a second language,
				special education, or other subject areas that have a high need for qualified
				teachers, as determined by the Secretary;
							(B)ensures that the teachers remain subject to
				the terms and conditions of employment that would have applied if the teachers
				had remained at the State educational agency;
						(C)provides such
				teachers with payment of certain housing, travel, and other expenses incurred
				by such teachers during participation in the exchange;
						(D)requires such
				teachers to return to the State educational agency for a period of time
				following such teachers’ participation in the exchange; and
						(E)develops and implements a plan to provide
				participating teachers with activities designed to promote professional
				development, which may include—
							(i)an
				orientation session or courses to prepare such teachers for—
								(I)the exchange
				experience;
								(II)the community in
				which the receiving State educational agency is located and the schools in such
				agency; and
								(III)the particular
				grade level and curriculum assigned to the participating teacher by the
				receiving State educational agency;
								(ii)a
				mentoring program through which each such teacher is paired with a mentor (who
				is not also a participating teacher) employed by the receiving State
				educational agency who teaches in the same grade level or subject area that the
				participating teacher has been assigned to teach under the exchange;
							(iii)a forum for
				participating teachers, led by an administrator or teacher at the receiving
				State educational agency, to engage in ongoing professional development focused
				on improving classroom instruction to result in improved student outcomes,
				including reading educational research, reviewing student work, creating and
				reviewing formative and summative assessments, analyzing data from student
				assessments, and tracking student progress; and
							(iv)content-specific
				programs designed to support participating teachers in teaching the specific
				curriculum in place at the receiving State educational agency and at the grade
				level to which each such teacher is
				assigned.
							.
			(b)Local use of
			 fundsSection 2123(a) of such Act (20 U.S.C. 6623(a)) is amended
			 by adding at the end the following:
				
					(11)Carrying out a teacher exchange (regardless
				of whether the State educational agency serving the local educational agency
				participates in such exchange) under which the local educational agency—
						(A)sends highly qualified teachers with at
				least 3 years of teaching experience to another local educational agency
				located in a different geographic region (in this paragraph referred to as the
				receiving local educational agency) for a school year
				(regardless of whether the State educational agency serving such local
				educational agency participates in such exchange), provided that—
							(i)1
				of the local educational agencies involved is a high-need local educational
				agency; or
							(ii)the local educational agencies involved
				will be exchanging teachers in science, math, English as a second language,
				special education, or other subject areas that have a high need for qualified
				teachers, as determined by the Secretary;
							(B)ensures that the teachers remain subject to
				the terms and conditions of employment that would have applied if the teachers
				had remained at the local educational agency;
						(C)provides such
				teachers with payment of certain housing, travel, and other expenses incurred
				by such teachers during participation in the exchange;
						(D)requires such
				teachers to return to the local educational agency for a period of time
				following such teachers’ participation in the exchange; and
						(E)develops and implements a plan to provide
				participating teachers with activities designed to promote professional
				development, which may include—
							(i)an
				orientation session or courses to prepare such teachers for—
								(I)the exchange
				experience;
								(II)the community in
				which the receiving local educational agency is located and the schools in such
				agency; and
								(III)the particular
				grade level and curriculum assigned to the participating teacher by the
				receiving local educational agency;
								(ii)a
				mentoring program through which each such teacher is paired with a mentor (who
				is not also a participating teacher) employed by the receiving local
				educational agency who teaches in the same grade level or subject area that the
				participating teacher has been assigned to teach under the exchange;
							(iii)a forum for
				participating teachers, led by an administrator or teacher at the receiving
				local educational agency, to engage in ongoing professional development focused
				on improving classroom instruction to result in improved student outcomes,
				including reading educational research, reviewing student work, creating and
				reviewing formative and summative assessments, analyzing data from student
				assessments, and tracking student progress; and
							(iv)content-specific
				programs designed to support participating teachers in teaching the specific
				curriculum in place at the receiving local educational agency and at the grade
				level to which each such teacher is
				assigned.
							.
			
